Citation Nr: 0702517	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  04-09 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) with dysthymia, currently evaluated as 50 
percent disabling.  



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1967 to January 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The veteran initiated an appeal of additional issues in 
regard to increased ratings for residuals of shell fragment 
wounds of the left index finger, left hip and left little 
finger.  However, on his substantive appeal form received in 
March 2004, the veteran indicated his intent to perfect his 
appeal solely as to the PTSD issue.  

It is noted that initially the veteran was represented in his 
appeal by a private attorney but that effective March 2006 
his attorney was no longer his VA representative.  The RO 
notified him of this in a March 2006 letter and offered him 
the option of selecting a new representative.  To date, he 
has not selected a new representative.  


FINDING OF FACT

The veteran's PTSD with dysthymia is shown to be productive 
of a disability picture that more nearly approximates that of 
occupational and social impairment with reduced reliability 
and productivity, and difficulty in establishing and 
maintaining effective relationships; his disability picture 
is without evidence of occupational and social impairment 
with deficiencies in most areas due to such symptoms as 
suicidal ideation, obsessional rituals that interfere with 
routine activities, illogical or obscure speech, near-
continuous panic or depression affecting his ability to 
function independently and appropriately, impaired impulse 
control, spatial disorientation, neglect of personal 
appearance and hygiene, and difficulty in adapting to 
stressful circumstances.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 50 
percent for PTSD with dysthymia have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided VCAA notice by letter dated in March 2006.  
The notice advised the veteran of what was required to 
prevail on his claim for an increased rating for PTSD with 
dysthymia; what specifically VA had done and would do to 
assist in the claim; and what information and evidence the 
veteran was expected to furnish.  The RO specifically 
informed the veteran that VA would assist him in obtaining 
records from private and Federal government facilities such 
as VA, if properly identified, but that the veteran had to 
provide both identifying information and a signed release for 
VA to obtain private records on his behalf.  He was asked to 
submit any evidence in his possession that pertained to the 
claim.  The notice also included the general provision for 
the effective date of the claim, that is, the date of receipt 
of the claim.

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable). 

In separate correspondence mailed to the veteran in March 
2006, the RO provided him with notice of the type of evidence 
necessary to establish a disability rating and effective date 
for the disability on appeal.  In any case, as the claim is 
denied, a higher disability rating will not be assigned, so 
there can be no possibility of any prejudice to the veteran 
with respect to any defect in the VCAA notice required under 
Dingess at 19 Vet. App. 473.

Further, because the content-complying VCAA notice came after 
the initial adjudication in March 2003, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  The procedural defect has 
been cured without prejudice to the veteran because he had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  That is, he had the opportunity to 
submit additional argument and evidence on numerous occasions 
to include in response to the statement of the case in 
February 2004, the supplemental statement of the case in 
September 2006, and the RO letter in November 2006 that 
notified him that his case was being certified to the Board 
for disposition.  Also, the claim has been readjudicated 
following the content-complying notice, as shown in the 
supplemental statement of the case in September 2006.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(holding that a timing error can be cured when VA employs 
proper subsequent process).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded the 
opportunity to testify at a personal hearing, but he declined 
to appear at a personal hearing.  The RO has obtained 
relevant VA medical treatment records.  There are indications 
in prior VA records, such as outpatient records dated in May 
2001, that the veteran was being seen at the Vet Center, and 
the RO requested the veteran to furnish dates of his 
treatment there.  The veteran, however, never responded.  
Further, the veteran has not indicated any private treatment 
records to be obtained for association with the claims file.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded a VA psychiatric examination in 
November 2002, specifically to evaluate the nature and 
severity of the PTSD.  The veteran was scheduled for another 
VA examination in May 2006, and was provided timely 
notification of that examination.  He did not appear for the 
examination.  Nor did he indicate his willingness to report 
for an examination, as requested by the RO in the September 
2006 supplemental statement of the case.  In that regard, the 
Board notes that the duty to assist the veteran is not a one-
way street, and the veteran has failed to cooperate to some 
extent in the development of his rating claim.  Olsen v. 
Principi, 3 Vet. App. 480 (1992); Wood v. Derwinski, 1 Vet. 
App. 406 (1991).  In any event, the Board will proceed to 
adjudicate the claim based on the evidence of record, which 
includes findings from the VA examination for which he did 
report.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130 (2006).  

The criteria for PTSD (Diagnostic Code 9411) and dysthymic 
disorder (Diagnostic Code 9433) are the same, under 38 C.F.R. 
§ 4.130.  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment from PTSD under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in 
Diagnostic Codes 9411 and 9433.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.  

The veteran's PTSD with dysthymia is currently evaluated as 
50 percent disabling.  A 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The criteria for a higher rating (i.e., 70 percent) are as 
follows:  occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

The relevant medical evidence in this case consists of VA 
records.  At the time of a VA examination in November 2002, 
the examiner diagnosed the veteran with "chronically severe 
to severe" PTSD and dysthymic disorder secondary to PTSD.  
Nevertheless, he also assigned a Global Assessment of 
Functioning (GAF) score of 51 to 53.  GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  DSM-IV, p.32.  GAF scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Lower scores reflect more serious symptoms or impairment.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Thus, 
the veteran's GAF score reflects a moderate impairment.  In 
any event, the Board notes that a disability rating depends 
on evaluation of all the evidence, and an examiner's 
classification of the level of a psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage disability rating to be 
assigned.  38 C.F.R. § 4.126.

In evaluating all the evidence, the Board finds that the VA 
examination report of November 2002 and the 
outpatient/emergency room records dated from the end of 2001 
to August 2006 reflect that the veteran's symptoms of PTSD 
with dysthymia are not so severe as to affect his everyday 
life and his ability to function to a degree that more nearly 
approximates the schedular criteria for a 70 percent rating 
under the applicable code.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  The medical evidence does not show that the 
veteran's PTSD is manifested by such symptoms as suicidal 
ideation, obsessional rituals that interfere with routine 
activities, illogical or obscure speech, near-continuous 
panic or depression affecting his ability to function 
independently and appropriately, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, and difficulty in adapting to stressful 
circumstances, so as to warrant a higher rating.  

Rather, the medical evidence overall reveals the following in 
relation to symptoms of the veteran's service-connected 
disability.  He was casually dressed and adequately groomed.  
While his mood was moderately dysthymic on VA examination in 
November 2002, his mood was otherwise noted to be stable.  He 
was alert and oriented to time, place, and purpose.  His 
thoughts were organized and goal directed, and his speech was 
of regular rhythm and normal volume.  Although his affect was 
moderately restricted on VA examination, his affect was 
otherwise noted to be within normal limits.  There were no 
indications of loose associations or psychosis.  He denied 
suicidal and homicidal ideation.  Primarily, he had sleep 
problems of insomnia; he still had nightmares but indicated 
that they were manageable.  His mental status was also 
indicated on several occasions to be cheerful and optimistic 
in outlook.  He reported that his relationship with his 
significant other was "rocky" at the time of the VA 
examination, but subsequent records all show that in general 
he got along with his partner.  He took medication for 
treatment of his sleep problems and to stabilize symptoms of 
anxiety and depression.  He had some hypervigilance when he 
left his home.  There was evidence of irritability in social 
settings, and the veteran reported difficulties at times in 
sustaining concentration, particularly in social settings.  
Consequently, there was evidence of social isolation and 
withdrawal.  In terms of industrial impairment, the VA 
examiner in November 2002 commented that overall the 
veteran's present psychological distress would moderately 
impact his employability but would not preclude it.  (It is 
noted that the veteran has claimed that he was unemployable 
based on his service-connected right foot disability, not on 
the basis of his PTSD symptomatology.  The RO thereafter 
granted a total disability compensation rating based on 
individual unemployability due to service-connected 
disability, effective in September 2002. ) 

Such symptoms are characteristic of a disability picture that 
is contemplated by a 50 percent rating under Code 9411.  
Further, the veteran's GAF score, given in November 2002, is 
consistent with the disability picture of the veteran as 
described above.  

In view of the foregoing, the Board concludes that the PTSD 
with dysthymia is appropriately rated as 50 percent 
disabling.  The veteran does not demonstrate most of the 
criteria listed as warranting a 70 percent rating assignment 
under the Rating Schedule and his service-connected 
disability is not otherwise shown to be of such severity as 
to affect his life and his ability to function to a degree 
that more nearly approximates the criteria for the assignment 
of a 70 percent rating.  As the preponderance of the evidence 
is against the claim for a higher rating, the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).  

	


ORDER

An increased rating for post-traumatic stress disorder with 
dysthymia is denied.  



____________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


